Citation Nr: 1421560	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-01 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for incomplete paralysis of the left 7th cranial nerve.

2.  Entitlement to service connection for joint pain in all major joints.

3.  Entitlement to service connection for fatigue.

4.  Entitlement to service connection for a respiratory disorder/breathing problems. 

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for a right eye disorder, to include as secondary to service-connected left eye disability. 

7.  Entitlement to service connection for a variously diagnosed psychiatric disorder, claimed as depression, to include as secondary to service-connected disabilities. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to May 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In January 2012, the Board determined that new and material evidence had been received to reopen the claim of service connection for incomplete paralysis of the left 7th cranial nerve, and remanded all the claims (the reopened claim on de novo review) for additional development.

As noted in the January 2012 remand, the issue of service connection for residuals of subdural hematoma has been raised by the Veteran (see May 25, 2009 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of service connection for migraine headaches, a respiratory disorder/breathing problems, a right eye disorder and a variously diagnosed psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  It is reasonably shown by the record that the Veteran's incomplete paralysis of the left 7th cranial nerve had its onset in service.

2.  A disability manifested by joint pain was not manifested in service; arthritis was not manifested in any joint in the first post-service year; and any current disability manifested by joint pain is not shown to be related to the Veteran's service.

3.  It is not shown that the Veteran has, or during the pendency of this claim has had, a disability entity manifested by fatigue.


CONCLUSIONS OF LAW

1.  Service connection for incomplete paralysis of the left 7th cranial nerve is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  Service connection for a disability manifested by joint pain in all major joints is not warranted.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Service connection for a disability manifested by fatigue is not warranted.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under theVCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As service connection for incomplete paralysis of the left 7th cranial nerve is being granted, there is no reason to belabor the impact of the VCAA on the matter.

Regarding the claims of service connection for a disability manifested by joint pain in all major joints and a disability manifested by fatigue, the Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A May 2007 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

The Veteran has not been afforded an examination in connection with the claims of service connection for a disability manifested by joint pain in all major joints and a disability manifested by fatigue.  The Board finds that based on the evidence of record, an examination is not necessary.  As is discussed in greater detail below, the record does not show the Veteran has a disability manifested by joint pain or fatigue that may be related to service or to a service-connected disability.  Accordingly, even the "low threshold" standard of McLendon v. Nicholson, 20 Vet. App. 79 (2006) is not met, and an examination is not warranted.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The transcript of the August 2011 hearing reflects the undersigned specifically noted that to establish service connection there must be evidence of a current chronic disability and that such is related to service or to a service-connected disability.  The Veteran's testimony in response to the questions posed by his representative and the undersigned focused on the elements necessary to substantiate the current claims; i.e., by his testimony he demonstrated that he is aware of the elements necessary to substantiate his claims, and what must still be shown.

Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted if it is shown the veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a claimed disorder, there must be evidence of (1) a current disability; (2) f incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Incomplete Paralysis of the Left 7th Cranial Nerve

The Veteran's service treatment and personnel records include a report of a pre-induction examination when he reported a pre-service head injury in a motor vehicle accident, but neurological evaluation was normal.  These records also include reports of Medical Board proceedings in April 1971 showing cranial neuropathy, cranial nerve VII, mild, manifested by weakness of the left supraorbital musculature, probably secondary to traumatic scalp injury sustained 4 years prior to admission, untreated, unchanged, and a finding that this disability did not occur in the line of duty but existed prior to service. 

In an October 2011 statement, O. F. F., M.D., a private physician who reviewed the Veteran's "medical records from the time of his enlistment into the U.S. Army in 1968 until the present," states: 

After careful review and consideration of these records as well as the letter written by [the Veteran] on May 25, 2009, I would have to agree with his assessment of his condition.  It is my opinion that the motor vehicle accident that occurred in 1967 would in no way have been a contributing factor to his current health conditions.  According to his enlistment paperwork, he had no neurological deficits including any deficits with regards to cranial nerves III, IV, VI, or VII.  Had any of the deficits, which he currently displays and were present during his admission to Walter Reed Army Medical Center, been a direct result of the motor vehicle accident in 1967, these deficits would have manifested by the time of his enlistment in 1968. 

In conclusion, it is my professional opinion that [the Veteran's] neurological manifestations were incurred during the time of his enlistment and NOT prior to his enlistment.

On February 2012 VA examination, the examiner opined that the Veteran's "cranial nerve palsies could have occurred during [his] service in the military based on the documentation provided.  In review of the notes written in 1971 in January, they mention a 19 month history of symptoms and it is noted that these symptoms in that setting would have started while the [Veteran] was active military service."  

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that his incomplete paralysis of the left 7th cranial nerve is related to his service.  See 38 C.F.R. § 3.303(b).  The most probative evidence of record (i.e., the opinions of Dr. O. F. F. and the February 2012 VA examiner) supports that there is a nexus between the Veteran's current incomplete paralysis of the left 7th cranial nerve and his military service.  The Board observes that while use of the phrase "could have occurred", alone, connotes that an opinion is speculative, coupling with the notation that the Veteran had a "19 month history of symptoms" in service and that "these symptoms in that setting would have started while the [Veteran] was active military service," lends an element of probability to the opinion.  With resolution of reasonable doubt in the Veteran's favor (as mandated by law) the Board concludes that competent medical evidence supports a finding that the Veteran's incomplete paralysis of the left 7th cranial nerve is related to his service, and that service connection for such disability is warranted.

Joint Pain

The Veteran contends that he has a current disability manifested by pain in all major joints, including upper and lower back pain, neck pain and bursitis/arthritis in the hands, that was incurred in service.  

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis regarding joint pain.  His June 1968 induction and March 1971 medical board examination reports show that his spine and other musculoskeletal structure were clinically normal.  

The Veteran's post service treatment records show that he complained of a 1+ month history of left shoulder and neck pain in February 1996.  Examination showed a myofascial trigger point over the left trapezius.  A December 2002 lumbosacral spine X-ray showed spondylosis of the lower lumbar spine with narrowed disc spaces at L4 through S1 (degenerative disease lumbar spine was shown on September 2006 X-ray examination).  A July 2004 tibia and fibula X-ray notes "[n]ormal visualized bony structures."  Notably, an April 2007 total body bone scan showed no evidence of metastatic disease and normal L2 findings.  Records from the Social Security Administration in connection with the Veteran's claim for Social Security disability benefits show complaints of low back and right hip pain on examination in March 2007.  They are silent for hand complaints or findings of bursitis/arthritis in the hands.  

The threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran indeed has the disability for which service connection is sought, i.e., current disability manifested by pain in all major joints.  The record reflects that although the Veteran has complained of right hip, left shoulder and neck pain and been treated for such, he has not been given a diagnosis for a chronic disability manifested by pain in these joints.  While the Veteran is competent to report he has joint pain, whether or not there is underlying pathology to account for the joint pain is a medical question beyond the scope of lay observation.  Significantly, pain alone, without a diagnosed or underlying malady or condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of competent evidence of a current medical diagnosis of a disability manifested by pain these joints (or any major joints except the lumbar spine), service connection for such disability cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Regarding his low back, there is X-ray evidence of degenerative disease of the lumbar spine.  What he must show to establish service connection for such disability is that it is related to his service.  Significantly, there is no evidence that the degenerative disease was manifested in service or in the first post-service year; consequently, service connection for the disability on the basis that it became manifest in service and persisted, or for lumbar spine arthritis on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted. 

There is also no competent (medical) evidence in the record that relates the Veteran's lumbar spine degenerative disease to his service.  See 38 C.F.R. § 3.303.  VA treatment records only note the diagnosis of a lumbar spine disability; they do not suggest that the disability may be related to the Veteran's service.  The only evidence in the record relating his lumbar spine disability to his service is from the Veteran himself and his friends and family.  As was explained above, the Veteran and his friends and family are laypersons and lack the training to opine regarding medical etiology; therefore, their unexplained and unsupported statements alleging a nexus between his service and his joint complaints are (in the absence of onset in or an etiological factor to which the complaints may be attributed) lacking in probative value.  The Board notes also that a lengthy time interval between service and the first post-service clinical notation of complaints of joint pain (here, over 31 years for the lumbar spine) is, of itself, a factor against a finding of service connection.  

In the absence of any competent evidence of a current disability manifested by joint pain (other than lumbar spine degenerative disease) and a nexus between such disability (including lumbar spine degenerative disease) and the Veteran's service, the preponderance of evidence is against this claim.  Accordingly, the benefit of the doubt doctrine does not apply and service connection for a disability manifested by joint pain in all major joints must be denied.

Fatigue

The threshold question of whether or not there is competent evidence that the Veteran currently has, or during the pendency of the claim/appeal has had, the disability for which service connection is sought must also be addressed with respect to the claim of service connection for a disability manifested by fatigue. While the record shows that the Veteran has complained of fatigue since treatment for hyponatremia in September 2006, chronic fatigue (or a disability manifested by chronic fatigue) has not been diagnosed during the pendency of this claim.  The Board acknowledges the Veteran's complaints of fatigue.  However, fatigue attributed to hyponatremia is of itself a symptom (similar to pain), and not an independent disability entity subject to service connection, to include as secondary to a service-connected, disability.  38 C.F.R. § 3.310.

In summary, it is not shown that the Veteran has a disability entity manifested by fatigue.  He has not satisfied the threshold legal requirement for establishing service connection for such disability/presented a valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Consequently, the preponderance of the evidence is against this claim.  In such a situation, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.




ORDER

Service connection for incomplete paralysis of the left 7th cranial nerve is granted.

Service connection for joint pain in all major joints is denied.

Service connection for fatigue is denied.


REMAND

Respiratory Disorder/Breathing Problems and Migraine Headaches

The Veteran's STRs show that he complained of headaches and dyspnea on exertion.  Post-service clinical records show his complaints of headaches and shortness of breath (he has undergone respiratory therapy treatment.)  Further, the Veteran claims that his headache disorder started during service and has persisted.  The Veteran has not been provided a VA examination in connection with these claims.  In light of the low threshold standard as to when a VA nexus examination is necessary, endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), a VA examination to secure a nexus opinion is indicated.

The Veteran's STRs and post-service treatment records note a history of smoking.  To the extent that any current underlying lung disease manifested by shortness of breath is due to his use of tobacco products, for claims filed after June 9, 1998, as here, governing law (38 U.S.C.A. § 1103) specifically prohibits service connection for a disability on the basis that it resulted from the use of tobacco products in service.

Right Eye and Psychiatric Disabilities

The Veteran claims that service connection for right eye and psychiatric disabilities is warranted as directly due to service or as secondary to his service connected disabilities.  Service connection is presently in effect for paresis, lateral rectus, left eye, formerly diagnosed as demyelinating disease with external ophthalmoplegia, and incomplete paralysis of the left 7th cranial nerve).  The STRs show a January 1971 finding of right eye nystagmus and the Veteran claims that his nystagmus has continued throughout his life (a symptom he is competent to report).  Post service treatment records show findings of adjustment disorder with depression and anxiety and mood disorder due to medical condition.

The Veteran is entitled to a VA nexus examination in connection with these claims as his allegations of developing right eye and psychiatric disability secondary to his service connected disabilities is not implausible.  

The Veteran receives ongoing treatment for the disabilities at issue.  The most recent VA treatment records available for review are dated in March 2008.  Complete updated records of treatment for the disabilities at issue are pertinent evidence which must be secured; any VA treatment records are constructively of record.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify all providers of evaluation or treatment he has received for his claimed respiratory, headache, right eye and psychiatric disabilities since March 2008 (the date of the most recent VA treatment records now available), and to provide authorizations for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete clinical records of the identified treatment (i.e., any not already associated with the record).  He should be notified if any records he identifies are not received pursuant to the RO's request.  The RO must specifically secure complete records of all VA treatment he has received for the claimed disabilities since March 2008.

2.  After the development sought above is completed, the RO should arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of any respiratory disability manifested by shortness of breath, and specifically whether it is related to his service.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran the examiner should identify by medical diagnosis any underlying respiratory disability found and, as to each such disability entity diagnosed, opine whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active duty service and complaints treated therein.  The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

3.  After the development sought above is completed, the RO should also arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of any headache disability, and specifically whether it is related to his service.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran the examiner should identify by medical diagnosis any headache disability found and, as to each such disability entity diagnosed, opine whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active duty service and complaints treated therein.  The response to this question should address the Veteran's lay statements indicating that he has experienced recurrent headache episodes from service to the present.  The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

4.  After the development sought above is completed, the RO should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his claimed right eye disability, and specifically whether it is related to his military service or was caused or aggravated by his service-connected disabilities, including his left eye disability and/or incomplete paralysis of the left 7th cranial nerve.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran the examiner should provide an opinion that responds to the following:

(a)  Please identify (by medical diagnosis) any (and each) right eye disability found.

(b)  Please identify the likely etiology for each right eye disability entity diagnosed; specifically, is it at least as likely as not (a 50 % or better probability) that such is related directly to the Veteran's service or any event therein, or is etiologically linked to his January 1971 finding of right eye nystagmus or was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected disabilities, including his left eye disability and/or incomplete paralysis of the left 7th cranial nerve. 

(c)  If the opinion is to the effect that a service connected disability did not cause, but aggravated, a diagnosed right eye disability entity, please identify, to the extent possible, the degree of additional disability (pathology/impairment) resulting from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred.

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical literature, as appropriate.

5.  After the development sought above is completed, the RO should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his claimed psychiatric disability, and specifically whether it is related to his military service or was caused or aggravated by his service-connected disabilities, including his left eye disability and/or incomplete paralysis of the left 7th cranial nerve.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran the examiner should provide an opinion that responds to the following:

(a)  Please identify (by medical diagnosis) each psychiatric disability entity found.  

(b)  Please identify the likely etiology for each psychiatric disability entity diagnosed; specifically, is it at least as likely as not (a 50 % or better probability) that such is related directly to the Veteran's service/ an event therein or was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected disabilities, including his left eye disability and/or incomplete paralysis of the left 7th cranial nerve. 

(c)  If the opinion is to the effect that a service connected disability did not cause, but aggravated, a diagnosed psychiatric disability entity, please identify, to the extent possible, the degree of additional disability (pathology/impairment) resulting from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred.

The examiner must explain the rationale for all opinions, citing to supporting clinical data, as appropriate.

6.  The RO should then review the record and readjudicate these claims.  If any claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


